Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.	(Currently Amended) A method for bending a glass pane in a furnace, wherein the furnace has an inlet and an outlet, comprising the steps:
providing a glass pane on a mounting, wherein the mounting is preheated,
introducing the mounted glass pane into the inlet of the furnace for bending,
discharging the bent, mounted glass pane out of the outlet of the furnace,
withdrawing the bent, mounted glass pane from the mounting,
installing thermal insulation on the mounting,
returning the mounting and the thermal insulation using a transport device so that the mounting and the thermal insulation are moved together by the transport device,
removing the thermal insulation from the mounting and removing the mounting from the transport device, prior to providing a following glass pane on said mounting,
wherein the aforementioned steps are carried out again in a cyclical manner, and
wherein the mounting is heated, at least intermittently, between withdrawing the bent, mounted glass pane from the mounting and introducing the following glass pane provided on said mounting into the inlet of the furnace.

16.	(Currently Amended) A method for bending a glass pane in a furnace, wherein the furnace has an inlet and an outlet, comprising the steps:
providing a glass pane on a mounting, wherein the mounting is preheated,
introducing the mounted glass pane into the inlet of the furnace for bending,
discharging the bent, mounted glass pane out of the outlet of the furnace,
withdrawing the bent, mounted glass pane from the mounting,
installing thermal insulation on the mounting,
returning the mounting and the thermal insulation using a transport device so that the mounting and the thermal insulation are moved together by the transport device,
removing the thermal insulation from the mounting and removing the mounting from the transport device, prior to providing a following glass pane on said mounting,
wherein the aforementioned steps are carried out again in a cyclical manner, and
wherein the mounting is heated, at least intermittently, between withdrawing the bent, mounted glass pane from the mounting and introducing the following glass pane provided on said mounting into the inlet of the furnace.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: at least the reasons in the attached remarks by Applicant’s proposed interview summary submitted 10/28/2021.  Additionally, the closest prior art of record does not disclose removing the thermal insulation from the mounting and removing the mounting from the transport device, prior to providing a following glass pane on said mounting as submitted in the above amendment wherein the removing of the mounting is submitted in a direction opposite of the cyclical manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741